Citation Nr: 1826217	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  04-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the upper extremities.

3.  Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

These matters were remanded in January 2007, June 2010, April 2015 and July 2016.  The requested development having been completed, these matters are now again before the Board.

During the pendency of this appeal, service connection was granted for residuals of traumatic brain injury, unspecified anxiety disorder, hypertension, aneurysm, residuals of a stroke, surgical scar as residual of stroke, dysarthria, and peripheral neuropathy of right lower extremity.

The Veteran requested a Board hearing, which was scheduled for August 2005, but that same month, he canceled the hearing and has not requested that it be rescheduled.  Therefore, his request for the hearing was considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that diabetes mellitus is the result of active service or any incident therein, or the result of service-connected disabilities.

2.  The preponderance of the evidence is against a finding that neuropathy of the upper extremities is the result of active service or any incident therein, or the result of service connected-disabilities.

3.  The preponderance of the evidence is against a finding that neuropathy of the left lower extremity is the result of active service or any incident therein, or the result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for service connection for neuropathy of the upper extremities are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for neuropathy of the left lower extremity are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war, and manifests certain chronic diseases, to include diabetes mellitus and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to a "chronic" diseases listed under 38 C.F.R. § 3.309(a), such as diabetes mellitus and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In the present case, the Veteran has stated that his diabetes mellitus and neuropathy of the upper and left lower extremities are the result of the inservice motor vehicle accident and the conditions developed from it, including the now service-connected residuals of traumatic brain injury, unspecified anxiety disorder, hypertension, aneurysm, and/or residuals of a stroke.  

VA and private treatment records, and VA examination reports from 2007 to 2017 show, in aggregate, diagnoses of diabetes mellitus and gait abnormality with absent reflexes in the upper and lower extremities.  The Board finds that the Veteran has met the first criteria under Shedden/Wallin for his claimed disabilities.

In addition, he is service-connected for residuals of traumatic brain injury, unspecified anxiety disorder, aneurysm, hypertension, and residuals of a stroke.  This meets the second criteria under Wallin

However, evidence of the onset of diabetes mellitus and peripheral neuropathy to a compensable degree within the presumptive periods, or evidence etiologically relating these disabilities to the Veteran's active service or to other service-connected disabilities is still required to establish service connection.  This is the third element of Shedden/Wallin.

1. Diabetes Mellitus

The Veteran's reports of medical history and examination at discharge conducted in 1981 show that the Veteran had had a motor vehicle accident during active service, but there were no diagnoses, abnormalities or other findings concerning diabetes mellitus or neuropathy in the upper or left lower extremities.  VA examinations conducted in 1983, 1987 show no complaints, findings or diagnosis concerning diabetes mellitus or neuropathy of the upper and left lower extremities.  Rather, VA preoperative treatment records show that diabetes mellitus was not present in 2001, but was diagnosed in 2002.  See Medical Treatment Record - Government Facility (rec'd 6/13/2006), pp. 38, 32.

In a 2016 VA examination for diabetes mellitus, the VA examiner diagnosed diabetes mellitus with onset in 1991.  The examiner indicated the claims file had been reviewed in conjunction with examination of the Veteran.  As to the etiology of the condition, the VA examiner opined that diabetes was less likely than not incurred in or caused by active service.  The VA examiner's rationale was that the Veteran did not have diabetes mellitus in service, and there were no records indicating any issues concerning the disease while on active duty.  Rather, signs of diabetes mellitus were noted many years after active service.  See September 2016 VA Examination for Diabetes Mellitus.  In a 2017 addendum to the 2016 VA examination for diabetes mellitus, the VA examiner further opined that the diagnosed diabetes mellitus was not at least as likely as not proximately due to or aggravated by the newly service-connected anxiety disorder.  See March 2017 Addendum to September 2016 VA Examination for Diabetes Mellitus.

The VA examiner's findings and opinion were based on an examination of the Veteran and review of the clinical findings, taken in conjunction with the Veteran's assertions.  The Board finds the 2016 examination and 2017 addendum to be adequate and of probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

There is no other medical evidence that tends to show the diagnosed diabetes mellitus was diagnosed during active service, found to be compensable within the one year presumptive period following discharge from active service, or otherwise etiologically related to active service or to other service-connected disabilities.  

In summary, the Veteran argues that his diabetes mellitus is the result of active service or his service-connected disabilities.  The Veteran is competent to report his lay-observable symptoms; however, he is not competent to state with medical certainty when the diagnosed diabetes mellitus had its onset or to opine as to its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's contentions regarding the onset and etiology of his diabetes mellitus are of little probative value. 

Service connection for diabetes mellitus is not warranted.

2. Neuropathy of the Upper and Left Lower Extremities

As above noted, the medical evidence of record establishes that the Veteran manifests gait abnormality with absent reflexes in the upper and lower extremities.  

2016 VA examination reports for central nervous system and neuromuscular diseases and for peripheral nerve conditions, and 2017 addenda, reflect findings of extremity strength measured at 5 of 5, normal sensation, but absent deep tendon reflexes (0 of 4+) throughout the upper and lower extremities.  Nerve testing throughout produced normal findings absent incomplete or complete paralysis.  In addition, the Veteran reported proximal weakness in the lower extremities when ambulating, and VA examiners found the Veteran to exhibit problems with balance and reduced leg elevation bilaterally.  The Veteran also reported subjective feelings of paresthesias and/or dysesthesias and numbness in the lower right extremity, he reported no subjective feelings of constant or intermittent pain, paresthesias and/or dysesthesias and numbness in the upper extremities and lower left extremity.  VA examiners attributed findings of gait abnormality and the Veteran's subjective neurological complaints in the right lower extremity to residuals of stroke and, accordingly, peripheral neuropathy of the right lower extremity associated with residuals of a stroke was service connected, effective in February 2003.  However, VA examiners did not diagnose any other upper or left lower extremity neurological conditions that could be related to active service or to service-connected disabilities.  See September 2016 VA Examination for Central Nervous System and Neuromuscular Diseases; September 2016 VA Examination for Peripheral Nerves Conditions; and March and August 2017 Addenda.

Rather, the Veteran's neurological upper extremity and lower left extremity complaints and examination findings were etiologically attributed to diabetes mellitus, and to peripheral neuropathy developments associated with diabetes mellitus.  See Id.  

As rationale, in a March 2017 addendum, the VA examiner who conducted the 2016 VA examination for peripheral nerves explained that the Veteran exhibited: 

some early signs of peripheral sensory neuropathy with associated risk factor of diabetes.  On his clinical examination he demonstrates very mild to no abnormal findings related to peripheral nerve examination.  Indeed his isolated sensory exam findings are within normal limits, without any obvious diabetic sensory elements.  He does however have diffuse areflexia which is consistent with that in persons with diabetic sensory neuropathy.  His gait is impaired, but this is, I believe, due to cerebral vascular and not diabetic contributions (see [] central nervous system DBQ).  Overall the [Veteran] does not show any significant impairment other than absent reflexes on his neurologic examination.

***

This loss of reflexes is not likely related to his cerebral vascular accident, only as a consequence of complications of his diabetes.

***

The [Veteran's] peripheral nerve findings on the neurologic examination are for the most part normal, with the exception of some reflex changes seen in patients with diabetes.  CONSEQUENTLY, IT IS LESS LIKELY THAN NOT THAT THE [VETERAN'S] CLINICAL FINDINGS ON HIS PERIPHERAL NERVE EXAMINATION ARE DIRECTLY A SERVICE CONNECTED CONDITION, AND MORE LIKELY THAN NOT, HIS PERIPHERAL NERVES SIGNS AND SYMPTOMS ARE A CONSEQUENCE OF HIS DIABETES.

See March 2017 Addendum to Peripheral Nerves VA Examination, p. 1 (capitalization in original).  See also August 2017 Addendum to VA Neurology Examination.

The VA examiners' findings and opinions were based on an examination of the Veteran and review of the clinical findings, taken in conjunction with the Veteran's assertions.  The Board finds the 2016 examinations and 2017 addenda to be adequate and of probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

It is noted that by its decision, above, the Board has denied service-connection for diabetes mellitus.  

There is no other medical evidence that tends to show that neurological impairment of the upper and left lower extremities were diagnosed during active service, found to be compensable within the one year presumptive period following discharge from active service, or otherwise etiologically related to active service or to other service-connected disabilities.  

In summary, the Veteran argues that he manifests neurological impairment of both upper and his left lower extremities that is the result of active service or his service-connected disabilities.  The Veteran is competent to report his lay-observable symptoms; however, he is not competent to diagnose neurological impairment of the upper and left lower extremities, to determine when such neurological impairment had its onset, or to opine as to its etiology.  See Layno, supra; see also Jandreau, supra.  As such, the Veteran's contentions regarding the onset and etiology of neurological impairment of the upper and left lower extremities are of little probative value. 

Service connection for neurological impairment of the upper and left lower extremities is not warranted.


3. Summary

The weight of the evidence of record is against a finding that diabetes mellitus and neurological impairment of the upper extremities and left lower extremity had its onset during active service or was manifest to a compensable degree within the one-year period after his discharge, that diabetes mellitus and neuropathy of the upper extremities and left lower extremity is in any way etiologically related to active service or to service-connected disabilities.  Therefore, service connection for the claimed diabetes mellitus and neurological impairment of the upper extremities and left lower extremity is not warranted.  See Shedden, supra, and Wallin, supra.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 46 (1990).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for neuropathy of the upper extremities is denied.

Service connection for neuropathy of the left lower extremity is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


